Citation Nr: 1113092	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cardiac disorder, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from October 1953 to October 1973.  He served in Vietnam from July 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the reopening of the appellant's claim of entitlement to service connection for a heart disorder.  The RO determined that no new and material evidence had been submitted.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Board notes that the appellant's claim for service connection for a heart disorder was originally denied in a rating action issued in February 2000.  There was a significant change in the law on November 9, 2000, when the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq.) became law.  This statute redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The change in the law was applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The VCAA also eliminated the concept of a well-grounded claim and superseded the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  Section 7(b) of the VCAA states that, in the case of a claim for benefits finally denied as being not well grounded between July 14, 1999, and November 9, 2000, the claim can be readjudicated upon the request of the claimant or the Secretary's own motion, as if the denial had not been made.  In its February 2000 rating action, the RO had denied the appellant's heart disorder service connection claim based on a determination that the claim was not well grounded.  Therefore, the denial of the claim for service connection for a heart disorder met the criteria of section 7(b), and this claim is not one that requires new and material evidence.

The Board also notes that in Spencer v. Brown, 17 F.3d. 368, 372 (Fed. Cir. 1994), aff'd 4 Vet. App. 283, 288-89 (1993), it was held that under appropriate circumstances, an intervening change in the applicable law may entitle a claimant to receive consideration of a claim on a de novo basis, or as a "new" claim, even though the claim is based essentially on the same facts as those previously decided.  See also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998).  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).  

With regard to cardiac disorders, VA amended its regulations concerning presumptive service connection for certain diseases based on herbicide exposure during the pendency of the Veteran's claim.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  One of the diseases positively associated with herbicide exposure is ischemic heart disease, to include acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216.  As the Veteran's claim was pending on August 31, 2010, the date of the publication of the aforementioned amendment in the Federal Register, this revision to 38 C.F.R. § 3.309(e) is applicable to the appellant's claim for service connection for heart disease.  See 75 Fed. Reg. 53,202.

Because the appellant's claim relates to a substantive right created by a statutory or regulatory provision that was not applied and did not exist in its current form at the time of the prior final denial of the claim for heart disease, the Board finds this claim represents a new claim for jurisdictional purposes for which VA is required to conduct a de novo review of the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Therefore, the issue on appeal is as reflected on the first page of the present decision.

FINDINGS OF FACT

1.  The Veteran has qualifying service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.

2.  The Veteran has been diagnosed with myocardial infarction (MI) and severe three vessel coronary artery disease (CAD) for which he has undergone coronary artery bypass graft (CABG) surgery.

3.  VA has recently amended its regulation governing diseases subject to presumptive service connection based on herbicide exposure, by adding, in pertinent part, ischemic heart disease to the list of presumptive diseases. 


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (August 31, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, additional discussion of those procedures is unnecessary.


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  There must be medical evidence of a nexus relating an in-service event, disease or injury, and any current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Service connection may be granted for a chronic disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain listed diseases will be considered to have been incurred in service if manifest to a degree of 10 percent disability or more within one year following the date of separation from service, even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be considered on the basis of the places, types, and circumstances of a Veteran's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.303(a).

The appellant contends that he is entitled to service connection for heart disease.  Review of the competent medical evidence of record reveals that the appellant was diagnosed with myocardial infarction (MI) and severe three vessel coronary artery disease (CAD) in December 2004.  That same month, the appellant underwent coronary artery bypass graft (CABG) surgery.  

During the pendency of this appeal, the Veteran has argued that he is entitled to service connection for heart disease and the related open heart surgery because his current cardiac disorders are related to the complaints of chest pain he had in service, along with the in-service findings of an elevated ST segment and a borderline primary AV block.  Although the appellant has not asserted entitlement to service connection for ischemic heart disease on the basis that his MI and CAD with CABG are related to his in-service herbicide exposure, the Board finds herein that service connection may be granted on such a basis.

In this regard, the appellant's service personnel records confirm his active service in the Republic of Vietnam, within the period outlined in 38 C.F.R. § 3.307(a)(6)(iii).  His service personnel records indicate that he served in Vietnam from July 1969 to July 1970, at the DaNang Air Base.  As a result, and in the absence of evidence to the contrary, it is presumed that the appellant was indeed exposed to herbicides, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, he is entitled to have his service connection claim for heart disease (diagnosed as MI and CAD with CABG) evaluated under the presumptive service connection provisions of 38 C.F.R. § 3.307(a)(6).

As noted, during the pendency of the appellant's claim, VA amended its adjudication regulations concerning presumptive service connection for certain diseases based on herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine determined are positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, to include acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216.  

As the appellant's claim was pending on August 31, 2010, the date of the publication of the aforementioned amendment in the Federal Register, this revision to 38 C.F.R. § 3.309(e) is applicable to the appellant's claim for service connection for heart disease.  See 75 Fed. Reg. 53,202.

Based on the Veteran's presumed herbicide exposure, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is at issue.  Service connection due to herbicide exposure is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  The recent revision of this regulation included the addition of CAD, with which the appellant has been diagnosed.  The appellant has also been diagnosed with an MI, and he has undergone CABG surgery.  This being the case, presumptive service connection for ischemic heart disease due to herbicide exposure is warranted.  Accordingly, the Veteran's claim is granted. 


ORDER

Service connection for ischemic heart disease is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


